Citation Nr: 0024645	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-07 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the March 1998 interruption of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, was proper.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to December 
1974, February 1983 to February 1988, and from September 1989 
to May 1996.

Initially, the Board of Veterans' Appeals (Board) notes that 
the only issue that has been developed on appeal is the issue 
of the propriety of an interruption of vocational 
rehabilitation benefits due to alleged lack of cooperation by 
the veteran in carrying out the initial evaluation and 
development of a rehabilitation plan under 38 C.F.R. 
§ 21.362(c) (1999).  The record reflects that a statement of 
the case was issued in this regard (dated in September 1998 
and apparently executed in January 1999).  However, the 
record also contains a January 1999 letter from the regional 
office (RO) which goes a step further and specifically denies 
"any further consideration regarding vocational 
rehabilitation services."  While the Board finds that the 
propriety of a complete discontinuance of rehabilitation 
benefits has not been adequately developed on appeal, this 
issue is obviously inextricably intertwined with the issue 
under review, and is therefore also properly before the 
Board.  Similarly, the Board finds that the issue of proper 
consideration of a request for change of a rehabilitation 
plan is also subject to current appellate review.


REMAND

The issue before the Board is a complicated matter that 
requires considerable attention to the factual background and 
pertinent laws before a proper course of action can be 
directed.

Background

The veteran originally applied for Chapter 31 benefits in or 
about January 1997.  The RO acknowledged receipt of the 
veteran's claim in writing at the end of January 1997, 
scheduling an initial meeting for the veteran and counselor 
P. S. for February 18, 1997, and the record reflects that the 
veteran furnished the RO with employment, training, and 
educational history, in addition to a summary of a career 
assessment inventory the veteran underwent during service in 
1996 and a resume reflecting the desire of a position in 
electronics, aircraft repair, computer repair and industrial 
supervision.  

The veteran's educational background includes a BA degree in 
English literature from Walla Walla College in June 1979, and 
a BS degree in computer science from National University in 
April 1985.  The veteran is service-connected for major 
depressive disorder, chronic and severe, without psychotic 
features, at 70 percent, and for residuals of scaphoid 
fracture, rated as noncompensable.

Personal information provided by the veteran on VA Form 28-
1902 in February 1997 reflects that the veteran had been 
considering the idea of going to law school or obtaining a 
degree in music composition.  In two statements provided to 
the RO in February 1997 the veteran's psychotherapist, P. C., 
indicated that the veteran's intelligence and personality 
were suited to a career in law and that she believed the 
veteran would be successful in either music or law school.  

A March 1997 letter from certified rehabilitation counselor, 
R. H., includes a list of employer contacts for various 
positions, including vehicle emissions technician and library 
assistant.  R. H. commented that she would be contacting 
additional computer companies and then getting back to the 
veteran the following week.

An Authorization and Certification of Entrance or Reentrance 
into Rehabilitation and Certification Status form completed 
by R. H. in April 1997, indicates assistance provided over 
the course of March 19, 1997 to July 19, 1997 as "work 
evaluation," and specific guidelines are noted as "work 
eval/lms in computer science and R & D work."  Also 
submitted by R. H. at this time was a billing statement 
reflecting contact she had with the veteran during this time 
frame, and a work evaluation/market survey.  

R. H.'s work evaluation/market survey initially reflects that 
this matter was referred to R. H. on March 19, 1997 to 
develop a labor market survey and work evaluation in computer 
science research and development work.  In her first 
conversation with the veteran on March 20, 1997, R. H. noted 
that the veteran spoke of an interest in going to either law 
school or a Master's degree program in computer science.  In 
a meeting with R. H. on March 21, 1997, while the veteran 
expressed an interest in a graduate degree program at a local 
university, R. H. indicated her assignment, which was to 
locate a potential employer and to determine trends in the 
computer field.  On March 27, 1997, R. H. discussed the 
previously mentioned list of positions with the veteran who 
denied an interest in any of the positions.  R. H. made 
additional contact with possible computer employers on April 
1, 1997, who expressed a need for staff with experience in 
certain software.  R. H. related this to the veteran the 
following day, and the veteran denied any interest in taking 
lower level software courses.  At this time, the veteran 
reiterated his interest in a Master's degree in the computer 
field or in becoming a lawyer, which goal R. H. did not 
support in view of the stresses and public contacts.  R. H.'s 
contact with P. S. at this time resulted in a decision to 
consider alternative programs, including paralegal research.  
At the time of an additional contact with the veteran in 
April 1997, R. H. related employer contacts that she had had 
in paralegal research and with a computer support specialist 
program, but the veteran was not interested, and simply noted 
that he had obtained information about law school.  R. H. 
recommended the closing of the veteran's file in view of his 
lack of an active role in the rehabilitation process, 
commenting that it seemed he was set in his demands for 
graduate school which R. H. considered to be unrealistic.

An April 1997 counseling record from P. S., counseling 
psychologist, reflects two meetings with the veteran, one on 
February 18, 1997 and another on April 23, 1997, and that 
based on his meetings with the veteran and on the results 
from the tests administered, P. S. determined that the 
veteran was entitled to a program of Chapter 31 benefits.  
However, while the veteran had expressed an interest in the 
law, P. S. believed that this field was inconsistent with the 
veteran's service-connected disability limitations.  

Following the referral to R. H., P. S. noted that the veteran 
had been unwilling to pursue employment based on past history 
and training experience.  As a result, the veteran's case was 
interrupted with further evaluation to be conducted as 
required "to determine whether the veteran is more agreeable 
to pursuing goals consistent with the Chapter 31 benefits 
program."

In a RO letter from P. L., dated in January 1998, the veteran 
was notified of the scheduling of a meeting to continue 
consideration of the veteran's application for vocational 
rehabilitation services.  The veteran underwent further 
testing at that time, and again at the end of February 1998, 
on recommendation from his psychotherapist, P. C.  

In a subsequent counseling report, dated in March 1998, P. L. 
concluded that based on the results from the additional 
testing and his evaluation of the veteran, there was 
insufficient support to overturn the decision of the previous 
counselor that training in the law would not be consistent 
with the veteran's service-connected disabilities.  It was 
noted that the veteran intended to await responses to 
applications to various law schools and that the veteran's 
file would be placed in interrupt status "until he was 
willing to consider vocational goals other than the legal 
field."  P. L. concluded that the veteran was entitled to 
Chapter 31 vocational rehabilitation benefits.  Although P. 
L. apparently first marked a box reflecting that it had not 
yet been determined whether the veteran's vocational goal was 
reasonably feasible, he then marked and initialed the box 
indicating that the goal was not reasonable feasible.

A March 20, 1998 notification from the RO indicates that the 
veteran's claim for vocational rehabilitation benefits had 
been suspended, and that the case would be placed in 
interrupt status.  It was further indicated that the decision 
to interrupt the evaluation was made because the veteran 
stated that he wished to continue training to be a lawyer and 
that this vocational goal had been determined to be 
incompatible with the veteran's service-connected 
disabilities.

In a written statement dated in March 1998, the veteran 
asserted that the rehabilitation services that had been 
provided by the Department of Veterans Affairs (VA) had not 
properly addressed his own interests and goals, and that his 
request for assistance to help defray the expense of law 
school was denied.  The veteran further explained the 
circumstances that led to his decision to go to law school.

A March 1998 letter from P. L. in response to the veteran's 
March 1998 statement reflects the observation that the 
veteran was focusing on the study of law as being compatible 
with his strengths, interests and abilities, whereas the RO 
had determined that this field was incompatible with his 
service-connected disabilities.  P. L. indicated a 
willingness to again meet with the veteran to consider fields 
outside of the law.

In an April 1998 letter to the RO, the veteran noted that he 
had received an offer of admission to law school and that in 
view of this acceptance, it was doubtful that he would 
consider any position that P. L. would be willing to support.  

An April 1998 rehabilitation plan is identified as an 
original plan identified as "employment as a Safety/Hazmat 
technician."  Services provided were indicated to involve 
instruction at Chemeketa Community College over the period of 
April 27, 1998 to September 30, 1998.

An April 1998 notice of disagreement reflects that the 
veteran disagreed with the decision to not support his legal 
training, and requested a formal appeal.

VA examination in January 1999 revealed the examiner's 
comments that while law school had been therapeutic for the 
veteran, what the veteran ultimately did with his degree 
remained to be seen.  

A letter from P. C. that was received in March 1999 notes 
that the veteran had completed his first term of law school 
and that his personality style had become much less rigid.  
She concluded that law school had proven to be the ideal 
therapeutic program for the veteran and encouraged the RO to 
support his efforts.

At the veteran's hearing before the Board in August 1999, the 
veteran indicated that he had completed his first year of law 
school.  He also provided his opinion as to why the prospects 
for acceptable employment in the computer field were not 
promising and the reason why his decision to go to law school 
was more compatible with his interests and abilities.


Law and Analysis

A person is entitled to a rehabilitation program under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at the rate of 20 percent 
and that person is determined by the VA to be in need of 
rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102 (West 1991 & Supp. 2000); 38 C.F.R. § 21.40 
(1999).  The term "employment handicap" means an impairment 
of the veteran's ability to prepare for, obtain, or retain 
employment consistent with the veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(1) (West 1991 & Supp. 
2000); 38 C.F.R. § 21.51(b) (1999).  An employment handicap 
does not exist if the veteran has overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(iii) (1999).

After induction into a program, a redetermination of 
employment handicap, serious employment handicap, or 
eligibility for a program of employment services will be made 
when there is a clear and unmistakable error of fact or law.  
38 U.S.C.A. §§ 3102, 3106 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 21.58(b)(3) (1999).

VA regulations provide that an Individualized Written 
Rehabilitation Plan (IWRP) is to be developed for each 
veteran eligible for rehabilitation services under Chapter 
31.  The intention of the plan is to: (1) provide a structure 
for the VA staff to translate the findings made in the course 
of the initial evaluation into specific rehabilitation goals 
and objective; (2) monitor the veteran's progress in 
achieving the rehabilitation goals established in the plan; 
(3) assure timeliness of assistance by the VA in providing 
services specified in the plan; and (4) evaluate the 
effectiveness of the planning and delivery of rehabilitation 
services.  38 C.F.R. § 21.80 (1999).

The veteran is allowed to request a change in the plan at any 
time.  38 C.F.R. § 21.94(a) (1999).  However, a change in the 
statement of a long-range goal may only be made following a 
reevaluation of the veteran's rehabilitation program by the 
counseling psychologist at the RO.  A change may be made 
when:

(1) Achievement of the current goal is no longer reasonably 
feasible; or (2) the veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) the veteran fully participates and concurs in the 
change.  38 C.F.R. § 21.94.

In any case in which a veteran does not agree to a IWRP as 
proposed, to such plan as redeveloped, or to the disapproval 
of redevelopment of such plan, such veteran may submit to the 
Vocational, Rehabilitation, and Counseling (VR&C) Officer a 
written statement containing such veteran's objections and 
request a review of such plan as proposed or redeveloped, or 
a review of the disapproval of redevelopment of such plan, as 
the case may be.  38 U.S.C.A. § 3107(2) (West 1991 & Supp. 
2000).  The Secretary shall review the statement submitted by 
the veteran and render a decision on such review.  38 
U.S.C.A. § 3107(3) (West 1991 & Supp. 2000).

Disagreement with regard to a change (or refusal of a change) 
in the IWRP is appealable to the Board.  38 C.F.R. § 
21.98(d).

A veteran requesting or being furnished assistance under 
Chapter 31 shall be provided professional counseling services 
by VR&C Service and other staff as necessary in order to 
overcome problems which arise during the course of the 
veteran's rehabilitation program or program of employment 
services.  38 C.F.R. § 21.100(a)(4) (1999).

Governing regulations provide that for the purpose of 
providing training and rehabilitation services under Chapter 
31 VA may use the facilities and services of any private 
institution or establishment if there is procured with that 
facility a contract, agreement, or other cooperative 
arrangement as are described in 48 C.F.R. 871.2 (1999).  38 
U.S.C.A. § 3115 (West 1991 & Supp. 2000); 38 C.F.R. § 21.290 
(1999).  Regulations also provide that courses of training or 
rehabilitative services related to benefits under Chapter 31, 
Title 38, United States Code must be approved by the VA and 
in order to meet such approval, certain specified 
requirements must be met.  38 C.F.R. § 21.292 (1999).

In selecting the training or rehabilitation facility, that 
facility must meet certain specific criteria.  38 C.F.R. § 
21.294(a) (1999).  The purpose of a case manager is to decide 
what facility would be most useful for the veteran.  While 
the case manager will consider the veteran's preference for a 
particular training or rehabilitation facility, the VA has 
final responsibility for selection of the facility.  38 
C.F.R. § 21.294(i) (1999).

The successful development and implementation of a program of 
rehabilitation services require the full and effective 
participation of the veteran in the rehabilitation process.  
The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services under Chapter 31; the staff is 
responsible for insuring satisfactory conduct and cooperation 
on the veteran's part.  38 C.F.R. § 21.362(a) (1999).

VA shall make a reasonable effort to inform the veteran and 
assure his or her understanding of the services and 
assistance which may be provided under Chapter 31 to help the 
veteran maintain satisfactory cooperation and conduct and to 
cope with problems directly related to the rehabilitation 
process, especially counseling services.  38 C.F.R. § 
21.362(b).

A veteran requesting or being provided services under Chapter 
31 must cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan and seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan.  38 C.F.R. § 21.362(c).

If VA determines that a veteran has failed to maintain 
satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  38 C.F.R. § 21.364 (1999).

In April 1997, the veteran's VA vocational rehabilitation 
case manager, a counseling psychologist, had determined the 
veteran to be entitled to induction into a Chapter 31 
vocational rehabilitation program.  38 C.F.R. § 21.40.  In 
this regard, it is noted that the veteran's rehabilitation 
plan was initially characterized by the rehabilitation 
counselor to whom the case manager referred the matter to in 
March 1997 as "work eval/lms in computer science R & D 
work," for the period of March 19, 1997 to July 19, 1997.  

Thereafter, VA Form 28-8872 characterized the "original" 
plan as employment as a Safety/Hazmat technician for the 
period of April 27, 1998 to September 30, 1998.

Sometime in early 1998 (and possibly even earlier), 
apparently upon determining that he had been accepted into 
law school, the Board finds that the veteran submitted what 
was, in essence, a request for re-evaluation and change of 
the original IRWP so that he could receive Chapter 31 
vocational rehabilitation benefits for pursuit of a law 
degree at Northwestern School of Law, Lewis and Clark 
College.  Assistance in this regard was previously denied by 
the RO but a specific adjudication of a request to change the 
veteran's IRWP was never made, the RO instead simply stating 
that the veteran's vocational goal to become a lawyer was 
incompatible with his service-connected disabilities.  In its 
decision of March 1998, the RO additionally took the position 
that with respect to the goals which had been supported by 
the RO, the veteran had not cooperated, and that the 
suspension of vocational rehabilitation benefits was 
therefore warranted.  

The veteran perfected an appeal of that decision, and as was 
noted previously, the issue before the Board is the propriety 
of the interruption and ultimate discontinuance of vocational 
rehabilitation benefits.  From a procedural due process 
standpoint, however, the Board is unclear as to what program 
the veteran's conduct merits the discontinuance of benefits.  
As was noted above, the Board has been able to find two 
"plans" that have been identified in the record, one 
identified as relating to employment in the computer field, 
and a later plan involving the specific position of 
Safety/Hazmat technician.  In addition, it is unclear from 
this record as to why the veteran would sign off on a plan 
whereby he was to participate in a program designed to have 
him become a Safety/Hazmat technician, and then several days 
later, indicate disagreement with the RO as to the decision 
not to support his law school education.

Moreover, the Board also does not find that the provisions 
pertaining to the appeal of a disagreement regarding the 
development of, or change in, the IWRP, have been adequately 
addressed.  For example there is no indication that the 
veteran has submitted a written statement to the case manager 
that details the terms and conditions of the amended plan he 
proposed in March 1998 to defray the expense of attending law 
school and/or that the case manager has considered the more 
recent medical opinions relating to this vocational goal 
received in January and March 1999.  38 C.F.R. § 21.94(a) 
provides for the change of a plan when achievement of the 
current goal is no longer reasonably feasible, the veteran's 
circumstances have changed or new information has been 
developed which makes rehabilitation more likely if a 
different long-range goal is established, and the veteran 
fully participates and concurs in the change.  Here, it is 
apparent that the previous plans as identified in the record 
are no longer reasonably feasible, the veteran has now 
presumably completed the second year of law school, there has 
been at least one more medical opinion furnished in support 
of his decision to go to law school that has not yet been 
considered by the RO, and the veteran obviously would support 
any change that would take into account his desire for a 
legal education.  Consequently, the Board finds that 
additional consideration of the veteran's request for a 
change in plan must be addressed by the RO prior to further 
appellate consideration of this matter.  Bernard v Brown, 4 
Vet. App. 384 (1993).  The statements submitted by the 
veteran and the VA vocational rehabilitation counselor should 
specify all matters considered as pertinent to their 
position, including whether Northwestern School of Law, Lewis 
and Clark College has been or can be approved by the VA.  38 
C.F.R. § 21.292.

In light of the above, the Board concludes that there is no 
evidence of record supporting a finding at this time that the 
veteran is not entitled to further vocational rehabilitation 
under the provisions of Chapter 31.  The Board further 
concludes that the issue of the disagreement between the 
veteran and the VA with regard to a proposed change in the 
IWRP has not been adequately developed.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran and the VA vocational 
rehabilitation staff at the RO should 
reenter into counseling for the 
redevelopment and implementation of a 
program of rehabilitation services, 
including the consideration of the 
veteran's proposed amendment to his IWRP.  
The veteran should submit a written 
statement to the vocational 
rehabilitation case manager that details 
the terms and conditions of the amended 
plan that he proposes.  Thereafter, if 
the veteran's case manager and/or the 
VR&C Officer do not agree with the 
proposed change, they should submit a 
written response to the veteran as to why 
the reinstitution of any of the original 
plans or a new plan would be more 
advantageous to the veteran in achieving 
his vocational goals than agreeing to the 
veteran's proposed amended plan.  The 
statements submitted by the veteran and 
the VA vocational rehabilitation 
counselor should specify all matters 
considered as pertinent to their 
position, including specifically, all 
relevant medical opinions of record and 
whether the veteran's law school has been 
or can be approved by the VA for 
vocational rehabilitation training in 
accordance with 38 C.F.R. §21.292.

3.  The VA vocational rehabilitation 
staff at the RO shall make a reasonable 
effort to inform the veteran and assure 
his understanding of all of the services 
and assistance which may be provided 
under Chapter 31 to help the veteran 
maintain satisfactory cooperation and 
conduct and to cope with problems 
directly related to the rehabilitation 
process, especially counseling services.  
38 C.F.R. § 21.362(b).  The veteran must 
cooperate with VA staff in carrying out 
the evaluation and development of the 
proposed amendment to the rehabilitation 
plan and seek the assistance of VA staff, 
as necessary, to resolve problems which 
affect attainment of the goals of the 
rehabilitation plan.  38 C.F.R. § 
21.362(c).

4.  Following the completion of the 
above, if the issue of the disagreement 
between the veteran and the VA with 
regard to a proposed change in the IWRP 
remains unresolved, and the action 
remains adverse to the veteran, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case that complies with 
38 U.S.C.A. § 7105(b) (West1991), i.e., 
one which contains a summary of the 
evidence in the case pertinent to the 
issue, cites pertinent laws and 
regulations and indicates how they affect 
the RO's decision, and contains a summary 
of the reasons for such decision.  The 
appellant and his representative should 
be given the requisite period of time to 
respond.  Consideration should be given 
to the procedural instructions outlined 
in this remand as it pertains to the 
basis of any denial of the veteran's 
claim for Chapter 31 benefits.

Thereafter, if any action remains adverse to the veteran, the 
case should be returned to the Board in accordance with the 
usual appellate procedures.  No action is required of the 
veteran until he is further informed.  The purpose of this 
REMAND is to assist the veteran and to provide him with due 
process of law.  No inference is to be drawn regarding the 
final disposition of the claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




